Title: From Benjamin Franklin to Le Maire, [after 15 October 1778]
From: Franklin, Benjamin
To: Le Maire de Gimel, Jacques


[After October 15, 1778]
That Dr. F. has spoken to Mr. Lee in his Behalf, whose Answer was that he had furnish’d him with what he thought sufficient, and that he did not think he could be justifiable with the Government of Virginia in supplying him farther; that if after this Declaration of the Gentleman intrusted by that Government Dr. F. should advance Money to him it must be at the risque of being disown’d and refus’d Payment, especially as the Governor’s Letter desires no such thing of him, but only requests that he would aid Mr. Lee by his Influence in procuring the things wanted. That Dr. F. had accordingly found three separate Merchants each of whom had offered to furnish the whole; but as Mr. Lee undertook the Business he perceiv’d there was no Occasion for his Services. That the Commissioners are continually harass’d by Applications from poor Prisoners who have escaped for Supplies of Money and expect 250 more very soon whom their Duty obliges them to assist. That their Remittances having been much intercepted, it is with difficulty they can find Money for these purposes and to support their Credit. That Dr. F. is but one of the three, and as the others will not agree to it if he should propose it, there is nothing to be expected from the Commissioners. That he is extremely sorry for his Situation and he will speak again to Mr. Lee in his Behalf, and endeavour if possible to obtain what is necessary for him, but recommends it to his Consideration whether he had not better either quit entirely a Service which does not afford him Subsistance, or return to Virginia in the first Vessel.
